DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 12/30/2021.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/4/2022, 3/24/2022, and 8/25/2022 have been considered by Examiner. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basu (USPN 9,954,789) in view of Turtinen (USPAN 2020/0275481).
Consider claims 1 and 11, Basu discloses a communication method and a corresponding communication apparatus, comprising a transceiver (see figure 20 (reproduced below for convenience) and claim 1, wherein disclosed is said method and apparatus comprising a transceiver) configured to: 
send data to a terminal device (see figure 20: sending data to a E-UTRAN); and 
send first indication information and second indication information to a second network node (see claim 1: sending an indication comprising first information and second information); 
the first indication information indicating information about a highest sequence number (SN) successfully delivered in sequence in the data (see claim 1: “wherein the first information includes a highest sequence number of the PDCP PDU successfully delivered by the secondary base station to the mobile station); and 
the second indication information indicating information about a SN [broadly construed] delivered after the highest SN (see claim 1: “the second information includes sequence numbers of an oldest lost PDCP PDU and a most recently lost PDCP PDU such that the sequence numbers indicate a range of consecutively lost PDCP PDUs”; although Basu does not explicitly disclose it, it is understood that such lost sequence numbers may be after the highest SN).

    PNG
    media_image1.png
    336
    537
    media_image1.png
    Greyscale

Although Basu at least suggests that the second information indicates information about a SN delivered after the highest SN (see above), Basu does not explicitly disclose this.
Turtinen discloses information indicating information about a SN delivered after the highest SN (see paragraph 38: the status report can include a sequence number subsequent to a highest sequence number of successfully received packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Basu and combine it with the noted teachings of Turtinen. The motivation to combine these references is to provide a method of increasing the data rate available for packets (see paragraph 2 of Turtinen).

Consider claims 2, 8, 13, and 19, Basu (in view of the teachings of Turtinen) discloses that the information about the SN delivered after the highest SN comprises one or more of: information about a first successfully delivered SN after the highest SN; information about a last successfully delivered SN after the highest SN; information about all successfully delivered SNs after the highest SN; information about all unsuccessfully delivered SNs after the highest SN; a quantity of successfully delivered SNs after the highest SN; a quantity of unsuccessfully delivered SNs after the highest SN; or a quantity of ranges of successfully delivered SNs after the highest SN (see claim 1: “the second information includes sequence numbers of an oldest lost PDCP PDU and a most recently lost PDCP PDU such that the sequence numbers indicate a range of consecutively lost PDCP PDUs”).

Consider claims 3, 9, and 14, Basu discloses (see col. 29 lines 8-21: the Successful Delivery Indication may comprise a bitmap, according to which the ACK_SN is included for the most recent or oldest not yet reported PDCP PDU that was successfully delivered to the UE together with 1-bit information for each subsequent or preceding PDP PDUs)

Consider claims 5 and 10, Basu does not explicitly disclose sending, by the first network node, third indication information to the second network node, the third indication information indicating successful delivery of the SN delivered after the highest SN.
Turtinen discloses sending, by the first network node, third indication information to the second network node, the third indication information indicating successful delivery of the SN delivered after the highest SN (see paragraph 38: the status report, i.e. the third indication information, can include a sequence number subsequent to a highest sequence number of successfully received packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Basu and combine it with the noted teachings of Turtinen. The motivation to combine these references is to provide a method of increasing the data rate available for packets (see paragraph 2 of Turtinen).

Consider claims 6, 16, and 20, Basu discloses that the first network node is a distributed unit and the second network node is a centralized unit; or the first network node is a base station and the second network node is a base station (see figure 20: the firs network node is a base station and the second network node is also a base station (one being a master base station and one being a secondary base station)).

Consider claims 7 and 17, Basu discloses a communication method and a corresponding communication apparatus, comprising a transceiver (see figure 20 (reproduced below for convenience) and claim 1, wherein disclosed is said method and apparatus comprising a transceiver) for: 
sending, by a second network node, data to a first network node (see figure 20: the MeNB is the second network node and the SeNB is the first network node); and 
receiving, by the second network node, first indication information and second indication information to a second network node (see claim 1: the master base station (MeNB) receives an indication that comprises first information and second information); 
the first indication information indicating information about a highest sequence number (SN) successfully delivered in sequence in the data (see claim 1: “wherein the first information includes a highest sequence number of the PDCP PDU successfully delivered by the secondary base station to the mobile station); and 
the second indication information indicating information about a SN [broadly construed] delivered after the highest SN (see claim 1: “the second information includes sequence numbers of an oldest lost PDCP PDU and a most recently lost PDCP PDU such that the sequence numbers indicate a range of consecutively lost PDCP PDUs”; although Basu does not explicitly disclose it, it is understood that such lost sequence numbers may be after the highest SN).

    PNG
    media_image1.png
    336
    537
    media_image1.png
    Greyscale

Although Basu at least suggests that the second information indicates information about a SN delivered after the highest SN (see above), Basu does not explicitly disclose this.
Turtinen discloses information indicating information about a SN delivered after the highest SN (see paragraph 38: the status report can include a sequence number subsequent to a highest sequence number of successfully received packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Basu and combine it with the noted teachings of Turtinen. The motivation to combine these references is to provide a method of increasing the data rate available for packets (see paragraph 2 of Turtinen).

Consider claims 12 and 18, Basu discloses that the communication apparatus further comprises a processor in communication with the transceiver, the processor being configured to generate the first indication information and the second indication information (see col. 38 lines 29-45: a computing device or processor may for example be general purpose processors, DSPs, etc.).


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Basu (USPN 9,954,789) in view of Turtinen (USPAN 2020/0275481) and Jiang (USPAN 2017/0257189).
Consider claims 4 and 15, Basu in view of Turtinen do not specifically disclose that the second information indicates a quantity of bits of the bitmap.
Jiang discloses indicating a quantity of bits of a bitmap (see paragraph 47: subfield 600 includes an indication that indicates the particular number of bits in the bitmap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Basu in view of Turtinen and combine it with the noted teachings of Jiang. The motivation to combine these references is to provide a method of acknowledging receipt of a transmission in a network (see paragraph 4 of Jiang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412